De Cotjrcy, J.
In June, 1917, the town of Dartmouth duly accepted St. 1916, c. 293, which authorizes the licensing by cities and towns of motor vehicles carrying passengers for hire; and adopted regulations thereunder, § 1 of which is as follows:
“No person shall engage in the business of transporting passengers for hire within or through the Town of Dartmouth by means of any motor vehicle without first obtaining from the *389selectmen a license for each vehicle and the fee for such license shall be one dollar per annum; provided, however, that no such motor vehicle shall be operated as aforesaid until the licensee of the vehicle shall have deposited with the town treasurer security, as provided by law, by bond or otherwise in the sum of twenty-five hundred dollars.”
It appears from the agreed facts that on June 30, 1917, the defendant was the owner and operator of a "jitney,” and carried passengers for hire between the cities of New Bedford and Fall River, running regularly. On his trips over the State highway he passed through the towns of Dartmouth and Westport, which lie between those cities, but did not solicit trade, nor take on nor let off passengers, within those towns. He had been granted a license to operate a “jitney” in New Bedford and in Fall River, but neither city had accepted St. 1916, c. 293. He had not been licensed in the town of Dartmouth; and this complaint is for violation of the above regulation of that town. The trial judge refused to rule “that the defendant cannot be convicted upon the agreed facts;” and, after a verdict of guilty, reported the case to this court.
The facts unquestionably bring the defendant within the language of the regulation under consideration. His contention is that the regulation is invalid. The constitutionality of the statute, (St. 1916, c. 293,) conferring upon cities and towns the power to license and regulate the transportation by motor vehicles of passengers for hire, is no longer open to question. Commonwealth v. Slocum, 230 Mass. 180, and cases cited. The only new element in the present case is the application of the by-law. to persons transporting passengers for hire through the town, and not merely within it. Ordinarily municipalities, in regulating motor vehicles which run “between fixed and regular termini,” will deal mostly with “jitneys” doing a local business. But § 2 of the statute provides that, "nothing in this act shall'be construed as requiring the licensee to file more than one bond, which shall be filed in any city or town in which a license has been taken out;” and § 1 expressly limits the authority of the municipalities to the operation of such vehicles “within their own limits.” It seems to us that the necessary implication from this language is, that the Legislature intended to make “jitneys” which pass *390through a town amenable to control, as well as those whose “fixed and regular termini” are within the municipality. Even under the earlier statute (R. L. c. 25, § 24) authorizing the regulation by cities and towns of “carriages and vehicles used therein,” it seems to have been taken for granted that the ordinances were applicable alike'to those doing an interurban and those doing a local business. Commonwealth v. Beck, 194 Mass. 14. Commonswealth v. Mulhall, 162 Mass. 496. One purpose of the statute, if not the main one) was the protection from injury of persons properly using the public ways; and the Legislature well may have considered that one frequent and serious cause of danger is the reckless or- careless automobilist rushing through country towns. The town did not exceed the power given to it by the statute in adopting the regulation in question.
Nor can the regulation be condemned as an unreasonable exercise of the power delegated. No discrimination is made against non-residents. The nominal license charge of $1 is a fee, and not a tax on property. The bond of $2,500 cannot be condemned as unreasonable in amount, in view of the fact that it is designed to furnish security for injuries to person or property, or damages for death, caused by the negligent or unlawful act of the principal named in the bond or his agents or servants. Commonwealth v. Page, 155 Mass. 227.
There is nothing in the defendant’s contention that the regulation is in violation of St. 1909, c. 534, § 17. It does not exclude motor vehicles from any State highway, but. merely regulates their operation and use. And the Commonwealth, which has power to regulate the use of the State highways, can delegate the administration of such powers to cities and towns which contribute toward their repair and maintenance and are given police jurisdiction over them. St. 1917, c. 344, Part I, §§ 17, 21. Commonwealth v. Kingsbury, 199 Mass. 542. Dudley v. Northampton Street Railway, 202 Mass. 443.

Verdict to stand.